DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 12-18 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 

The currently pending application is a Continuation of U.S. Application No. 15/216,088 now U.S. Patent No. 10,624,526.  On 03/04/2020 Applicant filed a preliminary amendment including new claim 12 which recites inter alia, “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees.”  Because a preliminary amendment present on the filing date of the application is considered part of the original disclosure (MPEP 608.04(b)), claim 12 complies with the written description requirement.  However this claim limitation is not supported by the current specification nor the specification of U.S. 15/216,088.  The only support in the specification for a distal end angle not equal to 90 degrees is in FIG. 3.  The corresponding discussion of FIG. 3 in the specification comes at paragraph [0023] which states in full:
FIG. 3 shows two examples of fiberoptics 5. The fiberoptics 5 end in fiberoptic end surfaces 4. The fiberoptic end surfaces 4 constitute level surfaces that are at a defined angle to the longitudinal extension of the fiberoptic 5. It has proved especially preferential to configure individual fiberoptic end surfaces 4, or all fiberoptic end surfaces 4, at an angle not equal to 90 degrees and thereby to ensure an illumination by the emitted lights that is diagonal or at a predetermined angle from the longitudinal extension 8 of the fiberoptic 5. Through the choice of angle, very carefully differentiated illumination scenarios can be created to achieve the most homogeneous possible 

There is no support in this passage for the claim langue requiring two bundles with two different non-90º distal end angles because there is no discussion or support for multiple different angles. As such, claims 12-18 will be treated with the priority date of 03/04/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forkner (U.S. 4,838,247) in view of Hoeg et al. (U.S. 7,374,533) and Woodard et al. (U.S. 5,947,958).
With respect to claim 12, Forkner teaches an endoscope pipe, comprising:
an observation window (28) on a distal end of the endoscope pipe (FIG. 2); 
a first fiberoptic bundle (84) having a side surface extending between a proximal end surface and an opposing distal end surface of the first fiberoptic bundle; 
a second fiberoptic bundle (86, 88) having a side surface extending between a proximal end surface and an opposing distal end surface of the second fiberoptic bundle; 
a first light outlet opening on the distal end of the endoscope pipe close to the observation window and configured to hold a distal end portion of the first fiberoptic bundle (FIG. 2); and 

However, Forkner does not teach the endoscope pipe being rounded.  Forkner further does not teach the fiberoptic bundles having different distal end angles.
With respect to claim 12, Hoeg et al. teaches an endoscope pipe, comprising:
an observation window (18) on a distal end of the endoscope pipe (FIG. 4a), the observation window having a window axis extending between a proximal end and an opposing distal end of the observation window, the distal end of the endoscope pipe having an outer surface that is curved along a direction of the window axis (FIG. 4a); and 
at least two light outlet openings (19) positioned on the distal end of the endoscope pipe close to the observation window (FIG. 4a).
With respect to claim 12, Woodard et al. teaches an endoscope pipe comprising:
a first fiberoptic (40) having a side surface extending between a proximal end surface and an opposing distal end surface of the first fiberoptic, and a first distal end angle defined between the side surface and the distal end surface of the first fiberoptic (FIG. 3); 
a second fiberoptic (40) having a side surface extending between a proximal end surface and an opposing distal end surface of the second fiberoptic, and a second distal end angle defined between the side surface and the distal end surface of the second fiberoptic (FIG. 3);
the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees, such that light is refracted at the distal end surface of the first and second fiberoptics, and such that light emitted from the distal end surface of the first fiberoptic radiates into an angle area in a first direction, and light emitted from the distal end surface of the second fiberoptic radiates out into the angle area in a second direction different than the first direction (FIG. 3).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the distal end surfaces of the fiberoptic bundles of Forkner to be angled similar to the manner taught by Woodard et al. in order to direct individual beams in different directions (6:23-36 of Woodard et al.) in order to disburse the light over a broad field (2:26-37 of Woodard et al.).
With respect to claim 13, Woodard et al. teaches the respective distal end surface of the first fiberoptic bundle and the second fiber optic bundle are configured such that light is refracted at the distal end surfaces of the first and second fiberoptic bundles (FIG. 3).
With resepct to claim 13, Forkner teaches the respective distal end surface of the first fiberoptic bundle and the second fiber optic bundle are configured such that light emitted from the distal end surface of the first fiberoptic bundle radiates out of the first light outlet opening into an angle area observed through the observation window in a first direction, and light emitted from the distal end surface of the second fiberoptic bundle radiates out of the second light outlet opening into the angle area observed through the observation window in a second direction different than the first direction (FIG. 2).
With respect to claim 14, Forkner teaches wherein the first fiberoptic bundle includes a plurality of first fiberoptic fibers and the second fiberoptic bundle includes a plurality of fiberoptic fibers (FIG. 2).
With respect to claim 15, Hoeg et al. teaches the observation window is curved along the window axis (FIG. 4A).
With respect to claim 16, Hoeg et al. teaches the observation window is continuously curved along the window axis (FIG. 4A).
With respect to claim 17, Forkner teaches the observation window has a first side and an opposing second side each extending between the proximal end and the distal end of the observation window; wherein the first light outlet opening is formed in the outer surface of the distal end of the endoscope pipe along the first side of the observation window; and wherein the second light outlet opening is formed in the outer surface of the distal end of the endoscope pipe along the second side of the observation window (FIG. 2).

Claims 12 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lei et al. (U.S. 2010/0324373) in view of Woodard et al. (U.S. 5,947,958).
With respect to claim 12, Lei et al. teaches an endoscope pipe, comprising: 
an observation window (2) on a distal end of the endoscope pipe, the observation window having a window axis extending between a proximal end and an opposing distal end of the observation window, the distal end of the endoscope pipe having an outer surface that is curved along a direction of the window axis (FIG. 1, 2); 
a first fiberoptic bundle (5) having a side surface extending between a proximal end surface and an opposing distal end surface of the first fiberoptic bundle, and a first distal end angle defined between the side surface and the distal end surface of the first fiberoptic bundle (FIG. 3 for example); 
a second fiberoptic bundle (5) having a side surface extending between a proximal end surface and an opposing distal end surface of the second fiberoptic bundle, and a second distal end angle defined between the side surface and the distal end surface of the second fiberoptic bundle (FIG. 3 for example); 
a first light outlet opening (3) formed in the outer surface of the distal end of the endoscope pipe close to the observation window and configured to hold a distal end portion of the first fiberoptic bundle (FIG. 1); and 

However, Lei et al. does not teach the fiberoptic bundles having different distal end angles.
With respect to claim 12, Woodard et al. teaches an endoscope pipe comprising:
a first fiberoptic (40) having a side surface extending between a proximal end surface and an opposing distal end surface of the first fiberoptic, and a first distal end angle defined between the side surface and the distal end surface of the first fiberoptic (FIG. 3); 
a second fiberoptic (40) having a side surface extending between a proximal end surface and an opposing distal end surface of the second fiberoptic, and a second distal end angle defined between the side surface and the distal end surface of the second fiberoptic (FIG. 3);
the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees, such that light is refracted at the distal end surface of the first and second fiberoptics, and such that light emitted from the distal end surface of the first fiberoptic radiates into an angle area in a first direction, and light emitted from the distal end surface of the second fiberoptic radiates out into the angle area in a second direction different than the first direction (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the distal end surfaces of the fiberoptic bundles of Lei et al. to be angled similar to the manner taught by Woodard et al. in order to direct individual beams in different directions (6:23-36 of Woodard et al.) in order to disburse the light over a broad field (2:26-37 of Woodard et al.).
With respect to claim 18, Lei et al. teaches the first light outlet opening is at a first distance from the proximal end of the observation window in a direction of the window axis; wherein the second light outlet opening is at a second distance from the proximal end of the observation window in the direction of the window axis; and wherein the second distance is less than the first distance (FIG. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795